Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/20 has been entered.
 Claims 2-6, 8, 9, 24, and 25 are cancelled.  Claims 1, 7, and 10-23 are pending.  Claims 16-20 are withdrawn.  Claims 1, 7, 10-15, and 21-23 are examined herein.
The Examiner notes that the arguments submitted do not appear to be related to this application, but appear to be related to one of the siblings.  However, the claims are appropriate, and the amendments ameliorate several important issues.  The claims will be entered and examined, and the arguments will be addressed inasmuch as they might apply to the rejections herein.
Applicant's amendments to the claims have rendered the 112(a) rejection of the last Office action moot, therefore hereby withdrawn.
The Applicant's has presented no specific arguments with respect to the 112(b) rejection of the last Office. The rejection(s) of the last Office action are maintained for 
Without acquiescing, the 103 rejection of record is replaced herein to account for the modified priority.
Applicant's amendments to the claims have rendered the double patenting rejections over application 14/686,640 of the last Office action moot, therefore hereby withdrawn.
The amendments have precipitated new issues, the following new rejection will now apply.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
61/979,351, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instantly claimed compound is not disclosed with sufficient clarity and specificity in the priority document to be properly supported.  For example, the instant compound has a list of specific linkers which were not disclosed in the provisional application, some examples reproduced below for convenience.  The Federal Circuit has pointed out that, under United States law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112. See Eli Lilly, 119 F.3d at 1567, 43 USPQ2d at 1405.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The support for the above compounds appears in application 14/686,640, submitted 4/14/15, so said claims cannot be afforded support back to the filing of any of the preceding priority documents.  Therefore the instant claims, for the purposes of search and prior art, will be treated as finding support from the filing date of the instant application on 4/14/15.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 10-15 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 22 contain the limitation “wherein the CLM is coupled to a PTM having a structure selected from the group consisting of … wherein R or Linker is L coupling the CLM to the PTM”, with a list of compounds including, for example, the ones shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Further, there is already a definition for “R”, so having two disparate definitions for the same variable makes the application of said definitions unclear
Thus the metes and bounds of the claim are not clear.
Claims 7, 10-15, 21, and 23 are rejected for depending from a rejected base claim.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The PTM moiety is not embraced by any of the various Markush structures now employed in claim 1, thus, there is insufficient antecedent basis for this limitation in the claim.
In response to this rejection, the Applicant should check all compounds of claim 7 for compliance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 10-15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Raina et al. (Kanak Raina and Craig M. Crews, Chemical Inducers of Targeted Protein Degradation, THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 285, NO. 15, pp. 11057–11060, April 9, 2010), in view of Ito et al. (Takumi Ito, Hideki Ando, Takayuki Suzuki, Toshihiko Ogura, Kentaro Hotta, Yoshimasa Imamura, Yuki . 
The instant claims are generally drawn to a composition of the compound shown below (redrawn for clarity), a pharmaceutically acceptable carrier, additive, and/or excipient, and an additional anticancer agent such as doxorubicin.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Raina et al. does not specifically disclose the instant species or the additional active agent.
Ito et al. discloses that thalidomide was known as a treatment for multiple myeloma (i.e. that it was known to be useful and effective as an active agent) that binds to cereblon and forms an E3 ubiquitin ligase complex (see, for example, the abstract 
Stewart et al. discloses that thalidomide (shown below) has been used to treat particularly difficult to treat cancers, such as multiple myeloma (i.e. that it was known to be useful and effective as an active agent; see, for example, the Introduction and the whole document), and further teaches that the thalidomide core can be beneficially pegylated (i.e. coupling a linker to the thalidomide analog; see, for example, compound 13, pg. 4061) which shows that the activity of the thalidomide is not adversely affected by the addition of a linking group (see, for example, Figure 2).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Similarly to Stewart et al., Contino-Pépin et al. discloses that the substitution of a linker on thalidomide in the 3 and 4-positions (Contino-Pépin et al. numbering; i.e. pomalidomide-based; i.e. the instant location for substitution on the thalidomide) via a nitrogen does not reduce the efficacy of the compound (see particularly Scheme 1, Figure 1, and the whole document).
Crews et al. discloses molecules useful for the degradation of proteins (i.e. PROTACS; see, for example, the title, abstract, and the whole document) including BET Bromodomain-containing proteins with targeting moieties such as those shown below (i.e. the same core as the instant PTM; see, for example, pg. 56) that are connected to the linker at the same position as instantly claimed, which is repeatedly exemplified by Crews et al. as a polyethylene glycol linker (i.e. the same as the instant linker; see, for 
Crews et al. further evidences what is known in the art, which is that the use of anticancer compounds can include additional active agents such as doxorubicin (see, for example, pg. 13) to improve outcome.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Noel et al. discloses that OTX015 (i.e. the same PTM as instantly claimed; shown below) is a potent inhibitor of BRD2, BRD3, and BRD4, inhibits the binding of BRD2, BRD3, and BRD4 to AcH4, and OTX015 showed significant antitumor activity in both in vitro and in vivo tumor models (see particularly the Conclusions).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

It is assumed that the assays performed in the cited prior art were utilizing compositions of the compound with the addition of a pharmaceutically acceptable carrier, additive, and/or excipient, as is conventional in the art.


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Akella et al. evidences that the concept of linking pairs of active agents via a linker (see, for example, the abstract) was known prior to the instant invention, and that it was known to be beneficial for the treatment of cancers via known cancer drugs (see, for example, pg. 12 first paragraph, pg. 33 third paragraph, and the whole document).  That is, in addition to the prior art recognizing that PROTAC technology was useful, the prior art also recognized that the linking of two active agents presented potential benefits over the individual compounds.
It would have been obvious to one of ordinary skill in the art at the time of filing to make and use the instant species of compound, and to use an additional active agent such as doxorubicin.

With respect to the linker length, the prior art clearly discloses the use of multiple lengths of PEG chains, and it is well known that compounds differing by the successive addition of the same chemical group, e.g., by -OCH2CH2- groups, are generally of sufficiently close structural similarity that there is a presumed expectation that such In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Absent any criticality, the simple addition or deletion of -OCH2CH2- groups would be prima facie obvious.
One of ordinary skill in the art would have been motivated to use an additional active agent because it was a well-understood and often-used paradigm to treat cancers with multiple active agents, in fact it is unusual to not use multiple active agents in the treatments of cancer.  Moreover, a skilled practitioner would be aware of the Goldie-Coldman hypothesis:
a mathematic model that predicts that tumor cells mutate to a resistant phenotype at a rate dependent on their intrinsic genetic instability. The probability that a cancer would contain drug-resistant clones depends on the mutation rate and the size of the tumor. According to this hypothesis, even the smallest detectable cancers would contain at least one drug-resistant clone; therefore, the best chance of cure would be to use all effective chemotherapy drugs; in practice, this has meant using two different non–cross-resistant chemotherapy regimens in alternating cycles.
and would, therefore, be motivated to use combination therapies of multiple drugs in the treatment of antineoplastic disorders, including with the very well-known compound doxorubicin.

Conclusion
 Claims 2-6, 8, 9, 24, and 25 are cancelled.  Claims 16-20 are withdrawn.  Claims 1, 7, 10-15, and 21-23 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627